                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
               Plaintiff,                    )
                                             )
      v.                                     )     NO. 2:15CR90-PPS
                                             )
 DAMIANE HARRIS,                             )
                                             )
               Defendant.                    )

                                 OPINION AND ORDER

      On October 4, 2016, I sentenced Damiane Harris to 24 months’ imprisonment on

the charge of interstate transportation of stolen property, which he had pled guilty to

on July 5, 2016. [DE 33, 21.] Harris did not appeal the sentence, and has not previously

challenged it in any way, but now has filed a motion asking me to amend the judgment

nunc pro tunc to provide that the prison term should run concurrent with sentences later

imposed in other cases that were pending against Harris at that time. [DE 36.]

      Despite Harris’s suggestion that an agreement to concurrent sentences was part

of the “plea deal” in this case [DE 36 at 2], the parties’ plea agreement [DE 19] makes no

reference to concurrent sentences. And contrary to Harris’s assertions about what took

place at the sentencing hearing [DE 36 at 2], there was no agreement by the government

on the record to concurrent sentencing. Even more significantly, I reject Harris’s

contention that during the sentencing hearing I “acknowledged and stated in open

court that the (24) twenty four month sentence would be ran concurrent with any other

pending case....” [DE 36 at 2.] The transcript of the sentencing hearing indicates that
defense counsel made a request that I impose the sentence in this case to run concurrent

to any sentences yet to be imposed in two then-pending Illinois cases. [DE 37 at 19.]

But I clearly stated on the record that I declined to make Harris’s federal sentence

concurrent, explaining that I would leave that determination up to the Illinois judge

who might impose a sentence on Harris in the future. [DE 37 at 34-35.]

       ACCORDINGLY:

       Damiane Harris’s Motion for Nunc Pro Tunc Amendment [DE 36] is DENIED.

       SO ORDERED.

       ENTERED: November 21, 2019.

                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                            2
